Case 1:19-cv*01627-GPG ‘ Document 1 Filed 06/05/19 USDC Colorado Page 1 of 9

FILED .

UNITED STATES DISTRI
DENVER, COLORADG SOuRT

JUN 05 2019

 

 

IN THE UNITED STATES DISTRICT COURT JEFFREY P. COLWELL
FOR THE DISTRICT OF COLORADO CLERK
—
Civil Action No.
(To be supplied by the court)
EZEKIEL ESTREMIA , Plaintiff
Vv.

LWIEIO COUNT Y SHERIFE

Greeley po fite Departmen}

 

, Defendant(s).

(List each named defendant ona separate line. _f you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The. names listed in the above caption must be
identical t6 those contained i in Section B. Do not include addresses here.)

t
4
'

PRISONER COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure’5.2 addresses the privacy and security:concerns resulting from
public access to’electronic court files.- Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a'person
known to be a minor; or a coniplete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 

a
Case 1:19-cv-01627-GPG "Document 1 Filed 06/05/19 USDC Colorado Page 2 of 9

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

EZEKIEL SSTREIMA Allo “Oo” 5tkEEt Greeley C0 8063}

(Name, prisoner identification number, and complete mailing address)

Permanent Adress 1A2 3\StRI Eevee ey Go. BOL3\

(Other names by which you have been known)

Indicate whether you are a prisoner or other confined person as follows: (check one)

1 Pretrial detainee

____— Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

Other: (Please explain)

 

B. DEFENDANT(S) INFORMATION

Please list the following information for.each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION. ”

t

Defendant 1: 7 §
(Name, job title, and complete mailing address)
|

 

At the time the claim(s) i in this complaint arose, was this defendant acting under
color of state or federal law? _--Yes_ No (check one). Briefly explain:

(We/). County Sherif ks Deputy "

 

Defendant 1 is being sued in his/her _ individual and/or _fficial capacity.

4
‘Case 1:19-cv-01627-GPG : Document'i Filed 06/05/19 : USDC Colorado Page 3 of 9

Defendant 2: -DRTRAVIS ANUIsE meKayla WED COUN ry MEDIC AL

Defendant 3:

(Name, job title, and complete mailiiig address)

DEPA RTIMENT/ Staff - al lo “O" Stee t Greeley Co $063)

At the’time the claim(s) i in this compainta arose, was this defendant acting under
color of state or federal law? -Yes ‘.*_No (check one). Briefly explain:

LJé10 (ounT medical / statt Reffused To .

SEE/ Treat Inmate ioile In Exetucating pain.

FoR 14 Days Despite Numerous Réauesrs;

J ¢
Defendant 2 is being sued in his/her |-—tfidividual and/or _L—official capacity.

Greeley: Notice heDor tmea E( AES: hog’ AsSao hhiog. "
(Name, jdb title, and complete mailing address)

officer rf SHow oe ‘Hos d0¢ ‘|

 

 

At the time the claim(s) i in this complajnt-arose, was this defendant acting under
color of state or federal law p's Pompraunt a No (check one). Briefly explain:

‘Botts attesting Soft cers tas CE EmPloyeed -
By the Girebley poiice Aepat tment.

I-
Defendant 3 i is being sued in niche vida and/or L-official capacity.

|

C. JURISDICTION '
Indicate the federal legal basis for your -elaim(); (check all that apply) '

Eh U.S.C. § 1983 (state, county, and municipal defendants)

-

Bivens v, Six Unknown ‘Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971)
(federal defendants)

____—- Other: (please identify)

|

 
Case 1:19-cv-01627-GPG ' Document 1 Filed 06/05/19 ‘USDC Colorado Page 4.of 9
\

5
4

oh
t ¥

as

D. STATEMENT OF CLAIMG) .

Staie clearly and concisely every ‘claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and'state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific'person(s)
involved in each claim, and the specifi c facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or.to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pagés regarding the. statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: Al Pract cE
‘Supporting facts: Lupo Being Arrested by The Greeley pol. CE

Departmen, Asx was WAIKing down The Street

do: ng “Absolutly Nothing Lurang” E wri’ Beéeten NB pP

Throw N around Lor absolutly ND FeasonN UPon
my Self Trying To Defend my seit trom Punches

ieks and A Brothl arrest, Su fferiag From
mentan Anguish from a Close treind (ust

A months priott BEING KNED | By The Greeley
Police Department ( 7OM Gartif )"
TZ was In fear for my life Thinking at any
Morgment Liwas going to be Shot and Killed.
wi ‘aHempted To Elude The Suveer assault
In Fear for my Verry Fes my fate was

Ground into he earth, via Knees To.the Boek
of The head I Tem:-Pota: ly Lost Cone.0u5Ne$$

The In Side oflay MOUTH Ww.a5 Cutdnd Bleeding

4

|
|
|
|
:
Lo:

Case E19 ¢v-01627-GPG | Document 1 Filed 06/05/19 USDC Colorado Page 5 of 9

dA
t

Trathed 6. STATEMENT OF Claim (5)
. 1) my fate b NECK was Swollen and St.fF,.r
had @ Tfactured Clay; eal: / Feaetored ribs
The Y Tw STED my Atm's So Ward behind mY
* Baek T. Couidat move rem for darts’, The hand
CURS Wwete Python $0 TIGHT Courdnt Feel mY
Han ds, for weels’s,.

; On Hoot after QArhiviaG ot.
~The werd CouaTy Jail SereaminG foc medical —
Ottenthon hours Vatter S(G-AUGITTE Show's oP

-OND Sara They cvoere TOld BY Greeley Police BePt.
“The Teason 1 W005 StreaminG In Pain 15 betause”

“(x Susallowed DfuGS).
Whi ch if You. THINK ABovi \t_\5 aivemPted murder

TF Some one Suoatlowed dtu GS and v3 StleaminG ~
In. POiN “Proto call D; erates imme di até med: call,

Atven tion. (Rint! ay

i

— UPON Nu merouse Kites and.
Reavests \n obviouse -Extfeem AGONY, The med-
NuLses forced DR Travis To’ See ME-OR TRAVIS
Ordered KRAYS The Staff \n an attemP}. +o
Cover UP The \nco dent KCAYE d The Wrone Side
OF my BodY | ON “Pus | Pose... ..,

DR TRavIS Stated To mé iF Your Clav ican 15 rae

tured - more Mran \W\Kley So are Yoo RiBS....
|

4
t

' : page t.8
Case 1:19-cv-01627-GPG | Document 1 Filed 06/05/19 USDC Colorado Page 6 of 9

i .
. ’ ft ‘

hi . , = °

E. PREVIOUSLAWSUITS + ‘" / i
F ” ro ao t
. ~ 4h iy 7 so .

Have you ever filed a Yes LENS Check lawsuit, in any federal or state court while you
were incarcerated? Yes f o' (check one). - a

-

If your answer is,“Yes,’ ' complete this section of the form. If you have filed more than one
previous lawsuit, use additional paper to. provide the requested information for each previous
lawsuit. Pleasé indicate that additional paper is attached and label the ‘additional pages
regarding previous lawsuits as “E. PRE VIOUS LAWSUITS.”

i

Name(s) of defendant(s): {

Docket number and court:

 

Claims raised: |
Disposition: (is the case still pending?
has it been dismissed?; was relief granted?) ~ :

 

Reasons for dismissal, if dismissed:

 

Result on appeal, if appealed: , 7 t
’ {

t

|

F. © ADMINISTRATIVE REMEDIES

WARNING: Prisoners must exhaust administrative remedies before filing an action in federal
court regarding prison conditions. See 42 U.S.C. § 1997e(a). Your case may be dismissed or
Judgment entered against you if you have not exhausted administrative remedies.

t] oy

Is there a formal grievance procedure at the institution in which you are confined?

.
4

Lves _._No (check one) *

i
Did you exhaust administrative remedies?

i”

7) L-Yes___ No*(check one)

ce ee ee

au
¥

Case 1:19-cv-01627-GPG Document 1 Filed 06/05/19 USDC Colorado Page 7 of 9

i

G. REQUEST FOR RELIEF -

State the relief you are requesting or what you want the court to | do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief Please indicate that
additional paper is attached and label the additional pages regarding relief as “G. REQUEST ‘
FOR.RELIEF.””

-

*

T am cequcsting Compensation far Yhe Paint ond
Crucial agony TL Suffered Yheovahout My Stay at

The Weld County Jail for Weeks on! ‘End, of
500 000 Vellors

|

H. PLAINTIFF’S SIGNATURE

I
I declare under penalty of perjury that I am the plaintiff in'this action, that I have read this
complaint, and that ‘the inforniation in this complaint is true and correct. See 28 U.S.C: § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I-also certify to the best of: my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay,-o or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically.so identified, .
will likely have evidentiary support after a reasonable opportunity for further irivestigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

 

 

May 24, Aol?
(Date) /

4

1

(Form Revised December 2017)
{ 4
$ 6

-
Case 1:19-cv-01627-GPG Document1 Filed 06/05/19 USDC Colorado Page 8 of 9

Ezekiel
Inmate Name <Strella

Weld County Jail
2110 "O” Street
Greeley, CO 80631

LEGAL PAPERWORK

Oot 1%%st Rm A-105
Denver CD 2034+
